Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2017

                                      No. 04-17-00161-CV

                        IN THE INTEREST OF I.G.W. AND D.P.W.,

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI07615
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due August 30, 2017. Neither the brief nor a motion for
extension of time was filed. Accordingly, on September 12, 2017, we ordered appellant to file
her appellant’s brief and a written response reasonably explaining her failure to timely file the
brief in this court on or before September 22, 2017.

        In response to our order, appellant filed a motion for extension of time asking for an
additional ninety days in which to file her brief. After review, we GRANT IN PART AND
DENY IN PART appellant’s motion for extension of time. More specifically, we grant
appellant an additional thirty days in which to file her brief, but deny her request for an
additional ninety days in which to file her brief. We ORDER appellant to file her brief in this
court on or before October 20, 2017 — thirty days from the date the extension was filed and
fifty-one days from the original due date.

       We order the clerk of this court to serve a copy of this order on appellant, who is pro se,
and counsel for appellee.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2017.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court